DETAILED ACTION 
Claims 1-20, submitted on October 29, 2019, are pending in the application.  Claims 11-15 and 19-20 are withdrawn.  Claims 1-10 and 16-18 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election without traverse of meropenem as the carbapenem or other suitable β-lactam capable of binding the allosteric site of PBP2a; tazobactam as the β-lactamase inhibitor; and piperacillin as the β-lactam that binds the open configuration of the active site of PBP2a in the reply filed on May 6, 2021 is acknowledged.  Claims 11-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  During the course of examination, prior art was iden-tified that relates to other, non-elected species.  In the interest of advancing prosecution, those references have been applied against the claims as discussed below.  The prior art search, how-ever, has not been extended unnecessarily to cover all nonelected species, and the requirement for a species election has not been withdrawn.  See MPEP 803.02.  
Claim Rejections – 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  In claims 1 and 5-6, it is a matter of opinion, which would necessarily vary from person to person, whether a compound is “suitable.”  In claims 9-10, it is unclear whether the carbapenems recited in this claim are the same as the carbapenem recited in claim 1.  Also in claim 9, the meaning of the word “some” is undefined, it is unclear which cephalosporins are excluded from the claim.  Claims 2-4, 7-8, and 16-18 are included in this rejection only inasmuch as they depend from the claims at issue.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumita (Eur. J. Clin. Microbiol. Infect. Dis. 10, 77-84 (1991)). 
Sumita (cited in applicant’s IDS) discloses treatment of methicillin-resistant Staphylococus aureus (MRSA) with a combination of meropenem and ampicillin/clavulanic acid (see Table 1 at p. 79 and the discussion thereof).  Meropenem is a carbapenem within the meaning of claims 5-6 and 9-10.  Clavulinic acid (clavulinate) is a β-lactamase inhibitor within the scope of claims 7-8.  Ampicillin is an aminopenicillin β-lactam within the meaning of claim 9.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1-5, 7-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koga (Antimicrob. Agents Chemother. 52(8):2849-54 (2008)) in view of Aldeyab (Int. J. Antimi-crob. Agents 32(6):499-504 (2008)). 
Koga (cited in applicant’s IDS) discloses that tomopenem, which is a carbapenem, is useful for treating MRSA.  Aldeyab similarly discloses that the combination of tazobactam and pipera-cillin is useful for treating MRSA (see abstract).  Although neither reference specifically discloses a combination therapy within the scope of the instant claims, such a therapy would nevertheless have been prima facie obvious when the two references are read in light of each other.  As a matter of law, it is prima facie obvious to combine two therapies, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination therapy to be used for the very same purpose.  The idea of combining them “flows logically from their having been individually taught in the prior art.”  See MPEP 2144.06(I) (COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE”).  One would therefore have viewed the combination of tomopenem (see instant claim 5), tazobactam (claims 7-8), and piperacillin (claim 17) as being prima facie obvious.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-10 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,500,191 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘191 patent, of which the present application is a continuation, claims compositions within the scope of the instant claims, which are claimed as being useful for treating MRSA (see, e.g., claim 1 of the ‘191 patent).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628